Title: Commission to D. M. G. Linctot as Indian Agent, 17 February 1780
From: Jefferson, Thomas
To: Linctot (Lanctot, Lintot), Daniel Maurice Godefroy de



Form of Majr. Lintots Commission, 17th. Feby. 1780

The Commonwealth of Virginia to Daniel Morice Godefrey Lintot Greeting: Know you that in consideration of your courage, zeal and attachment our Governor with the advice of the Council of State, constitutes and appoints you to be agent on behalf of this Commonwealth with the indians in the northwestern department with the pay of five shillings in silver money by the day and the rank and rations of a Major. In testimony where of these our Letters are sealed with the Seal of the Commonwealth and made patent. Witness Thomas Jefferson esqr. our said Governor at Wmsburg on the 17th day of Feby. 1780.

Th Jefferson

